Citation Nr: 0937598	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher rating for residuals of a post-
operative left ankle injury, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to June 
1990. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the above claim.  In 
March 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran was initially granted service connection for 
residuals of a post-operative left ankle injury in an April 
2004 rating decision and was assigned a 10 percent disability 
rating, effective August 13, 2002.  He submitted a claim for 
an increased rating in June 2006.  He contends that his left 
ankle disability has worsened such that a 20 percent 
disability rating is warranted.  See July 2007 Substantive 
Appeal.

In his July 2007 substantive appeal, as well as at his March 
2009 hearing, the Veteran reported that his left ankle 
disability has worsened since the most recent VA examination, 
which was conducted in August 2006.  As such, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent, and severity of this disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Additionally, at his March 2009 hearing, the Veteran reported 
that he would be undergoing a third left ankle surgery in or 
around May 2009.  To date, the most recent treatment records 
associated with the claims file are dated in October 2006, 
and no records pertaining to a third left ankle surgery have 
been associated with the claims file.  All relevant private 
treatment records should be obtained on remand.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
medical care providers that have 
treated him for his left ankle 
disability since October 2006, 
including the doctor(s) that performed 
his third left ankle surgery in 
approximately May 2009.  After 
obtaining any required authorizations, 
make arrangements to obtain the 
Veteran's complete treatment records.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file must be made available to and 
reviewed by the examiner.  All necessary 
tests, including x-rays if indicated, 
should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected residuals 
of a post-operative left ankle injury.

The examiner should conduct range of 
motion testing of the left ankle.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
ankle is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should discuss the degree of 
occupational impairment attributable to 
the service-connected left ankle 
disability.  In particular, describe what 
types of employment activities would be 
limited because of the Veteran's service-
connected disability, what types of 
employment would not be limited (if any), 
and whether any limitation on employment 
is likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Finally, readjudicate the Veteran's 
claim.  If the claim remains denied, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 



